The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 7 is objected to because of the following informalities: for improved clarity, it is suggested that --wherein-- be inserted at the beginning of line 26.  Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, fifth-to-last and penultimate lines, the positive recitations that each of the first drive unit and the second drive unit “tilts” the article support unit in the respective first and second directions is not understood in the context of an apparatus claim. Such recitations are typically used in method claims where a specific operation is performed. However, an apparatus is defined by what it is, not by what it does or how it operates. While functional limitations may be recited in apparatus claims, they should be presented in the sense that the apparatus is configured to or is capable of performing the recited functions.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rogers (US 8,100,623, previously cited).
Rogers shows an article transport vehicle 10 comprising: 
a carriage body 20; and
a transfer device 47 mounted on the carriage body and configured to transfer an article, wherein the transfer device comprises:
an article support unit 30 configured to support the article from below;
a linking support unit 48 that links the article support unit to the carriage body; and
a drive unit 58/74 configured to perform tilt driving for tilting the article support unit, wherein:
a direction parallel to a horizontal direction is a reference axis direction,
the linking support unit includes a first shaft support portion 50 that is linked to the carriage body so as to be swingable around a first shaft (the unlabeled shaft via which end 52 of support portion 50 is pivotally connected to bracket 56) that extends in the reference axis direction,
the article support unit includes a second shaft support portion 66 that is linked to the linking support unit so as to be swingable around a second shaft 44/46 that extends in the reference axis direction, and
the first shaft and the second shaft are arranged at different positions when viewed in the reference axis direction, and 
the drive unit includes a first drive unit 58 and a second drive unit 74,
the first drive unit is configured to transmit a drive force to the linking support unit to cause the linking support unit and the article support unit linked to the linking support unit to swing around the first shaft (Figs. 2-5), so that the article support unit is tilted in a first tilt direction, and
the second drive unit is configured to transmit a drive force to the article support unit to cause the article support unit to swing around the second shaft (Figs. 5-7), so that the article support unit is tilted in a second tilt direction, which is different from the first tilt direction,
the article support unit at a reference state at which the article support unit is not tilted covers an upper surface of the carriage body (Fig. 4 or 5, noting that either bottom surface 32 or 34 of container 30 could be considered the “article support unit”),
the first drive unit tilts (or is at least capable of tilting) the article support unit from the reference state in the first tilt direction by swinging the linking support unit and the article support unit around the first shaft (i.e., Figs. 2-4 or 2-5 in reverse, as described in col. 3:55-63), and
the second drive unit tilts (or is capable of tilting) the article support unit from the reference state in the second tilt direction by swinging the article support unit around the second shaft (Figs. 4-7 or 5-7).

Claim 7 is allowed. However, the objection noted above in par. 2 should be addressed.

Claims 2-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Applicant's arguments filed 11/16/22 have been fully considered but they are not persuasive. Applicant argues that Rogers shows tilting in only one (clockwise) direction. However, Rogers clearly teaches tilting in the opposite direction as well when returning the container to the ground, as described in at least the above-noted passage. Nothing in the claim language precludes this interpretation. Applicant also argues that Rogers shows the container to only pivot about the second pivot axis 44/46 rather than both a first and a second shaft. However, claim 1 recites that “the first drive unit tilts the article support unit from the reference state in the first tilt direction by swinging the linking support unit and the article support unit around the first shaft” (emphasis added). Since the linking support unit swings around the first shaft when moving between the Figs. 2-5 positions, and since the article support unit swings with the linking support unit during this time, the claim limitation is met, even though the support unit is also pivoting about the second axis. Again, nothing precludes this interpretation. Applicant’s arguments are beyond the scope of the claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925. The examiner can normally be reached Mon. - Thurs.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James Keenan/
Primary Examiner
Art Unit 3652

11/21/22